DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 12, and 14, in discussing the most pertinent prior art of record, US Patent Application Publication 2011/0099711 (hereinafter Cerutti) shows a drain fitting device (1) for draining a bathing environment, the drain fitting device comprising: a drain inlet (5) and a drain outlet (opposite inlet 5), wherein a drain periphery extends between the drain inlet and the drain outlet to define a chamber (see fig. 3), the chamber being configured to direct fluid from the drain inlet to the drain outlet (par. 22); a cam (12) positioned within the chamber, the cam being configured to rotate in a first direction (note arrow in fig. 4) such that the cam pushes a stopper (4) into an open position that allows fluid to flow through the drain inlet (fig. 3, 4), and wherein the cam (12) is configured to rotate in a second direction (note arrow in fig. 8) such that the cam does not engage the stopper (4) (fig. 7, 8), enabling the stopper to be in a closed position that prevents flow of fluid through the drain inlet (fig. 7, 8); a plunger (7) rotatably coupled to the cam (12); a plunger union (14) that interfaces with the plunger, and a motor (8) configured to rotate the plunger union (14), wherein the rotation of the plunger union engages a plunger union tab with a plunger tab of the plunger (the tabs being the engagement surfaces of the plunger and the union), causing the plunger to rotate with the plunger union such that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2009/0007322 to Taylor et al. and US Patent 2,989,758 issued to Turek et al. are directed to the state of the art as teachings of a drain plug actuated by a motor coupled to a plunger coupled to a cam for selectively opening and closing the drain plug in the drain outlet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754